BOND, Chief Justice.
This is an appeal from a judgment of a district court of Dallas County, Texas, refusing appellant a building occupancy permit under the zoning ordinance of the City of Dallas.
Appellant applied to the City building inspector for a permit to occupy and rise as a laundry call station, a small building facing University Boulevard. This permit was first denied by the building inspector because of the location of the building in a zoned residential district, hence such business use would be detrimental to the public welfare; also for the protection and proper safeguarding of the neighborhood and locality in the matter of proper zoning. Appellant then exercised an appeal to the Zoning Board of Adjustment, based solely upon the ground that the use of the building was a nonconforming use, or one in existence at the time the City’s Zoning ordinance became effective. On hearing, the Board of Adjustment refused to issue the occupancy permit, largely upon the conclusion that appellant had not matured the nonconforming use, and that the use of the building as a laundry .call station would not be for the best interest of the public welfare and, further, would be in violation of the zoning ordinance of the City. Thereafter, appellant appealed by writ of certiorari to the district court, seeking an injunction restraining the City authorities from interfering with the use of his building as a laundry and dry cleaning call station, and ordering the City to issue the certificate of occupancy. On trial before the court, the judgment of the Board of Adjustment was sustained, appellant adjudged to take nothing, and the injunctive relief denied, from which, this appeal is prosecuted.
The Legislature, Art. 1175, R.C.S., granted to cities such as Dallas the right to exercise local powers of self-government, free and independent of further legislative grants; to fix by ordinance the boundary limits of such cities; to annex additional territory lying adjacent to the existing boundary, and to adopt such rules and regulations as may be prescribed by charters and ordinances of said cities. By virtue of the powers thus granted, the charter of the City of Dallas, relating to territory adjoining the City’s boundary, provides that such territory shall be annexed to the City and that thereafter the inhabitants of same shall in all respects be on an equal footing with those of the original municipal territory.
Articles 1011a to lOllf, Vernon’s Ann.Civ.St, authorize a special charter city to divide the municipality into zoning districts of such number, shape and area as best suited to promote the health, safety, morals and general welfare of the community, and to regulate and restrict construction and use of buildings within such districts. Accordingly, the City of Dallas passed comprehensive zoning ordinances, dividing the City into zones for residential and business purposes, and declaring that, except as provided in the ordinance, no business institution shall be permitted in a dwelling district, with certain exceptions such as telephone exchanges, water supply features, passenger stations, farms, nurseries, greenhouses and the like; and on August 21, 1941, for purposes designated in the comprehensive zoning plan, the City Commission passed a temporary or emergency zoning ordinance affecting all areas newly annexed to the City, including the property in question, effective only until a permanent zoning regulation could be promulgated having the effect of promoting the health, safety, morals -and general welfare of the City, and providing a uniform method of issuance of permits in all such newly annexed territory in order to protect and properly safeguard the various neighborhoods and localities in proper zoning and having due regard to the public welfare and comfort pending permanent zoning. This emergency or interim ordinance evidences reasonable regulations to effectuate the purposes of the comprehensive zoning ordinance then in effect. Then, on February 18, 1942, the City passed the contemplated permanent zoning ordinance, amending the 1941 Code of Civil and Criminal Ordinances of the City, dealing with and establishing regulations and districts in accordance with the comprehensive plan, regulating buildings and uses thereof in all areas annexed, specially designating the area in which the building herein involved is lo-*530eated as a “Dwelling A Area/’ and prohibiting construction of buildings and the use thereof for business purposes, except as permitted by the zoning ordinance. The purpose of the ordinance, reflected therein, was to place this area under the same comprehensive zoning restrictions as apply to like territory within the City.
The zoning restrictions, relative to “Dwelling A Areas,” at the time of passage of the above ordinance, provide: “Any use of property existing on September 11, 1929, that does not conform to the regulation prescribed in the preceding articles of this chapter shall be deemed a nonconforming use. A nonconforming use may be continued subject to such regulations as to the maintenance of premises and conditions of operation as may, in the judgment of the Board of Adjustment, be reasonably required for the protection of adjacent property. A nonconforming use shall not be extended but the extension of a use to any portion of a building which portion was arranged or designed for such nonconforming use on September 11, 1929, shall not be deemed the extension of a nonconforming use.” It will be observed that enforcement of zoning by express terms of City ordinances devolves upon the building inspector, and by statute, Art. lOllg, the Board of Adjustment is empowered “To hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this Act or of any ordinance adopted pursuant thereto.”
Appellant contends that his right to the occupancy permit attached prior to annexation of the area in which his building is located; that the building was designed and constructed for business use, and in contemplation, as a laundry call station; hence a nonconforming use was established prior to the annexation; thus, the ordinance could not retroactively destroy his right to the permit.
Appellant having alleged in his petition for certiorari that the City building inspector had refused the occupancy permit, and thereafter, on appeal, the Board of Adjustment having refused the permit, it must be assumed that the inspector and the Board each reached the conclusion on evidence that, as a matter of law and fact, no nonconforming use of the building existed at the time the zoning ordinance affecting the property was passed. Obviously, the trial court reached the same conclusion, éxpressly holding that “The building in question is not a lawful nonconforming use as a laundry call station as defined by the zoning ordinances of the City of Dallas, and therefore the relief sought by plaintiff should be denied.” The conclusion must also be held to be based on evidence, absent proof to the contrary.
Briefly reviewed, the record shows that the building in question was begun on June 5, 1941, and completed about June 27, 1941 (prior to zoning of the area); it was designed for small business or store and, at the time of its construction and at various times since, Meserole had negotiation with a Mr. Gilliland to rent or lease the building for a laundry call station. Mr. Meserole had never occupied the building, nor intended to personally use same for business. His only hope was to lease it to Mr. Gilliland as a laundry call station, provided he could secure an occupancy permit for that purpose. It is conceded the building is located in an area zoned for residences and there is evidence that same could easily, and with little expense, be moved to the rear of the lot and used as a garage .for a residence; that it is utterly inconsistent with the design and plan of development of that area, and highly detrimental to adjoining property if used as a business or laundry call station.
Appellant seemingly recognized the validity of the annexation and the zoning ordinance affecting his property; he made application for the permit in the form and manner required by the ordinance, and submitted his cause to the City tribunals delegated by statute to hear such matters. The power of the City to exclude business enterprise from residential districts is a valid exercise of the police power in the interest of public health, morals, convenience and general welfare. Lombardo v. City of Dallas, 124 Tex. 1, 73 S.W.2d 475; Connor v. City of University Park, Tex.Civ.App., 142 S.W.2d 706, writ refused; City of University Park v. Hoblitzelle, Tex.Civ.App., 150 S.W.2d 169; City of Dallas v. Meserole Bros., Tex.Civ.App., 164 S.W.2d 564; Washington v. City of Dallas, Tex.Civ.App., 159 S.W.2d 579.
Therefore, the building not having been committed to a nonconforming use at the time the application for an occupancy permit was made, the City authorities, in the exercise of their police power, had the right to deny such use. In City of Dallas v. Meserole Bros., supra [164 S.W.2d 569], *531this Court, speaking through Justice Looney, said: “However, even if Meserole had offered evidence tending to show that the location of commercial buildings in the residential area would not have harmed or jeopardized public health, morals, safety or general welfare, yet, in view of the record disclosures, the trial court was not justified in substituting its judgment for that of the City Council. * * * In areas entirely residential, the doctrine is recognized that, as a matter of law, the exclusion of businesses is a valid exercise of the police power.” So, also, was the holding of this Court, speaking through Justice Young, in Washington v. City of Dallas, supra [159 S.W.2d 580]: “A claim to a nonconforming use under zoning ordinances is uniformly determinable by appeal to a Board of Adjustment from an order of the Building Inspector (or similar administrative official), and then by certio-rari to the courts. (Citing authorities). Appellant could have directly sought relief in the district court from adverse rulings of this Board of Appeals, Art. lOllg, Vernon’s Ann.Civ.St., but this he failed to do. It would follow, we think, that the judgment of appellee’s Board, being in its nature scmijudicial, is not subject to collateral attack. It is well settled in states where the question has arisen, that boards of adjustment, when functioning within their jurisdiction pursuant to statutes, comparable to Arts. 101 la-1011 j, Vernon’s Ann.Civ.St., act as quasijudicial bodies. (Citing authorities). While our own courts have not ruled upon the status of such a municipal board, the judgments of similar bodies, or officers, have been held quasi judicial and immune to collateral attack; Druesdow v. Baker, Tex.Com.App., 229 S.W. 493; Simkins v. City of Corsicana, Tex.Civ.App., 86 S.W.2d 792 (tax boards) ; Texas Steel Co. v. Fort Worth & D. C. R. Co., 120 Tex. 597, 40 S.W.2d 78 (Railroad Commission); Glenn v. Dallas County Bois d’Arc Island Levee District, 114 Tex. 325, 268 S.W. 452 (ap-praisement board); Freeman on Judgments, 5th Ed., Vol. 1, p. 855. Appellant not having pursued his statutory remedy, the Board order in question became final and the court did not err in excluding testimony in support of the reasserted claim.”
We think there is no merit in appellant’s contention that because the building was constructed, designed and suitable for the purposes for which he sought an occupancy permit, and that such was done before the annexation of the property and the zoning of the area for residential purposes, he had acquired a nonconforming use of the building such as would justify the courts in interceding in the quasi judicial function of the City authorities to compel the issuance of the permit. Appellant’s assignments are overruled; judgment of the court below is affirmed.
Affirmed.